Citation Nr: 1706996	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  05-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervical strain superimposed on degenerative disc disease (DDD).

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected lumbar strain superimposed on DDD.

4.  Entitlement to a rating in excess of 20 percent for lumbar strain superimposed on DDD prior to May 18, 2011, and in excess of 40 percent thereafter.  

5.  Entitlement to a rating in excess of 10 percent for cervical strain superimposed on DDD prior to July 11, 2016, and in excess of 20 percent thereafter. 

6.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1978. 

This appeal is before the Board of Veterans' Appeals (Board) from March 2004 and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is included in the claims file.

In March 2016, the Board remanded the service connection claims and increased rating claim for lumbar strain superimposed on DDD, as well as the matter of a rating in excess of 10 percent for cervical strain superimposed on DDD.  In a July 2016 rating decision, the agency of original jurisdiction (AOJ) granted a 20 percent rating for cervical strain superimposed on DDD, effective July 11, 2016.  It also granted a separate rating of 20 percent for left lower extremity radiculopathy, effective the September 29, 2003, date of the Veteran's claim for increased ratings.


FINDINGS OF FACT

1.  Neither vertigo nor a migraine headache disorder began during service or is related to service in any other way, and the Veteran's migraine headache disorder is not proximately due to or aggravated by his service-connected cervical strain superimposed on DDD.

2.  No knee disorder began during the Veteran's service or is related to service in any other way, or is proximately due to or aggravated by his service-connected lumbar strain superimposed on DDD.

3.  Prior to May 18, 2011, the Veteran's lumbar strain superimposed on DDD approximated forward flexion of the thoracolumbar spine greater than 30 degrees
without forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; intervertebral disc syndrome with incapacitating episodes; or bowel or bladder impairment.

4.  Beginning on May 18, 2011, the Veteran's lumbar strain superimposed on DDD  was not productive of unfavorable ankylosis of the thoracolumbar or entire spine; intervertebral disc syndrome with incapacitating episodes or bowel or bladder impairment.

5.  Prior to October 8, 2014, the Veteran's cervical strain superimposed on DDD approximated forward flexion of the cervical spine greater than 30 degrees and combined range of motion of the cervical spine greater than 170 degrees.

6.  Beginning October 8, 2014, the Veteran's cervical strain superimposed on DDD has approximated limitation of flexion to 30 degrees.  

7.  At no point has the Veteran's cervical strain superimposed on DDD been shown to approximate forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

8.  The Veteran's left lower extremity radiculopathy has at no point approximated more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for migraine headaches, to include as secondary to service-connected cervical strain superimposed on DDD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for bilateral knee disorder, to include as secondary to service-connected lumbar strain superimposed on DDD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a rating in excess of 20 percent for lumbar strain superimposed on DDD prior to May 18, 2011, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243, Plate V (2016).

5.  The criteria for a rating in excess of 10 percent for cervical strain superimposed on DDD prior to October 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243, Plate V (2016).

6.  The criteria for a rating of 20 percent, but no greater, for cervical strain superimposed on DDD beginning October 8, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243, Plate V (2016).

7.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124, 4.124a, Diagnostic Code 8520, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in November 2003, June 2008, and April 2010 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided multiple VA examinations in connection with his claims, including most recently in July 2016.  These examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   Neither the Veteran nor his representative have argued that the VA examination of records are inadequate or that VA filed to obtain relevant evidence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The Board has also considered the United States Court of Appeals for Veteran's Claim's (Court's) holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In the instant case, the July 2016 VA examinations include findings referable to range of motion testing after repetitive motions and on weight-bearing.  With regard to conducting such testing with the range of the opposite undamaged joint, the record reflects that the Veteran's cervical and thoracolumbar range of motion were tested at the examinations; however, as there is no opposing undamaged joint for either the cervical spine or the lumbar spine, it is not possible to test that aspect.  The Board further finds that the active motion testing conducted during the VA examinations in this case affords an accurate measurement of the most limited range of motion of the Veteran's cervical and/or thoracolumbar spine disability as passive range of motion testing tends to yield a less restrictive range of motion. 

Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his increased rating claims, nor has he otherwise argued that her range of motion would have been further limited if tested in such capacities.  Consequently, as she has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott, supra ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous."). 
In addition, in providing the July 2016 VA examinations, obtaining updated VA treatment records, and sending the Veteran a June 2016 development letter, the AOJ substantially complied with the Board's March 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in October 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2014 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed vertigo, migraine headaches and bilateral knee disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his disabilities.  He also testified as to nature and severity of his lumbar spine and cervical spine disabilities.   Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording him the opportunity to identify any additional records, obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed vertigo, migraine headaches and bilateral knee disorders and obtaining an examination to determine the nature and severity of his lumbar spine and cervical spine disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Vertigo and Migraine Headaches

As reflected in his April 2010 claim and November 2014 testimony before the Board, the Veteran asserts that he suffers from dizziness, loss of balance, and headaches as the result of service.  He testified that, over time, he started to develop migraine headaches as a result of being exposed to in-service noise and the percussion of cannons firing.   He further testified that his equilibrium is thrown off by ringing in the ears and his migraines, to where he feels seasick or that the room spinning.  He has also, in the alternative, alleged that his migraines headaches were caused or aggravated by his service-connected cervical strain.

Service treatment records reflect that in February 1976, the Veteran was treated for headaches in connection with an acute illness.  In March 1977, the Veteran was treated for complaints of migraine headache for two weeks, reporting pain on the left side of his head and left upper back.  In March 1978 he was received hospital treatment for a seizure disorder; on examination on March 7, prior to an electroencephalogram (EEG), he reported no complaints and no headache.  He had no further complaints of headache or dizziness in service.  The report of his September 1978 examination for separation from service reflects a normal evaluation of the head, and the neurologic abnormality of epilepsy.  At that time, the Veteran reported a history of frequent or severe headache and dizziness or fainting spells; the only explanation noted was that he Veteran had had epilepsy since age 3 and was currently on Dilantin.  

Post-service, on VA treatment in January 1999, the Veteran was noted to have reported daily headaches and frequent dizziness of probably at least three times a week.  In September 2003, past medical history was noted to have included headaches.  In July 2010 he reported experiencing occasional dizziness associated with headaches. 

On April 2012 VA examination, the Veteran was diagnosed with migraine headaches.  At that time, he reported having current symptoms of headache, that the condition began in 2000 and was gradual, and that he had been diagnosed with migraine headache.  His pain was noted to have been localized to the right side of his head.

On May 2012 VA ear examination, regarding his vertigo, the Veteran reported that the condition began in 2000, and that current symptoms were nausea, sweating a great deal, and light headedness, which occurred one to four times per month for less than one hour duration.  The diagnosis was benign paroxysmal positional vertigo (BPPV).

In January 2015, the Veteran reported having headaches and dizziness since November, which happened mostly during the morning, but with some episodes throughout the day.  He was noted to present with reports of intermittent dizziness primarily noted when moving from sitting to standing position two to three times per month; he denied significant worsening of symptoms since onset, any syncopal episodes, or any history of similar symptoms. 

In a July 2016 VA medical opinion, after reviewing the record, a VA examiner opined that the Veteran's current vertigo disorder, diagnosed as BPPV, and current migraines, were less likely than not related to his service.

Regarding his vertigo, the examiner noted that, while the Veteran reported a history of dizziness at separation from service, medical providers did not mention dizziness or vertigo during service, and dizziness was not noted elsewhere in service treatment records.  The examiner noted the Veteran's lack of reports of dizziness until much more recent post-service treatment records and explained that, according to the relevant literature, that the natural history of BPPV is one of repeated, brief, vertiginous episodes that are predictably provoked and continue for weeks or months.

Regarding the Veteran's migraine headaches, the examiner noted the Veteran's report of migraine headaches on one occasion in service in 1977 and his report of a history of headaches on separation examination, but also noted the Veteran's denial of headache symptoms prior to his March 1978 EEG.  The examiner also noted that the Veteran's headache symptoms post-service did not begin to be reported until more recently.  The examiner further opined that the Veteran's migraines were less likely than not secondary to his service-connected cervical strain, pointing to the lack of medical or provider records relating the Veteran's neck condition to his headaches.

In this case, service connection for neither vertigo nor migraine headaches is warranted.  

With respect to the post-service medical records, the first clinical evidence of vertigo and headaches was in 1999, more than 20 years after service discharge.
Such is clearly well beyond the one-year post-discharge period for establishing service connection for an organic disease of the nervous system on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board finds the July 2016 VA medical opinions, in the context of the entirety of the evidence, to be highly probative.  The examiner was a medical expert who reviewed the entire record and provided adequate rationales, the bases of which are consistent with the evidence of record.  In this regard, the Veteran's headaches and dizziness reported on September 1978 separation examination appear to have been reported in connection with his history of epilepsy; the Board notes that the Veteran has previously filed service connection claims for a seizure disorder that were denied on the basis that such disorder preexisted and was not aggravated by service, most recently in June 1999, and that issue is not on appeal here.

The only other in-service notations of headaches were once in connection with an acute illness, and in March 1977, when the Veteran was treated for complaints of migraine headache for two weeks; the Veteran's "migraine headache" was self-reported, moreover, and service treatment records do not indicate a medical diagnosis of migraines or further treatment or complaints for such headaches.  Rather, prior to his March 7, EEG, he reported no headache and had no further complaints of headache or dizziness in service.  The post-service record reflects that the Veteran first began complaining of dizziness and headaches in January 1999, more than 20 years after service, and this is consistent with his reports on April and May 2012 VA examination that his current migraine headache and vertigo symptoms began in about 2000.  

In short, the evidence of record reflects that the Veteran's current diagnosed migraine headache and BPPV began many years after his service and are not related to any symptoms or treatment in service.  The Board notes the Veteran's testimony that he started to develop migraine headaches as a result of being exposed to in-service noise and the percussion of cannons firing.  To the extent that the Veteran asserts that he began experiencing his current migraine headache condition in-service, the Board finds this assertion not credible in light of its inconsistency with the contrary evidence, as discussed above.  To the extent that he asserts that his migraine headaches, which began decades after service, were the result of such in-service experiences, he is not competent to make any such medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, the Board notes the Veteran's assertions during his November 2014 hearing that his headaches and vertigo were the result of tinnitus.  However, as the Board denied service connection for tinnitus in March 2016, service connection on a secondary basis for such tinnitus is cannot be granted as a matter of law.

Therefore, a preponderance of the evidence is against a finding that either vertigo or a migraine headache disorder began during service or is related to service in any other way, or that the Veteran's migraine headache disorder is proximately due to or aggravated by the service-connected cervical strain superimposed on DDD.  Accordingly, service connection for vertigo and migraine headaches must be denied. 

B.  Bilateral Knee Disorder

As reflected in his October 2014 testimony before the Board, the Veteran asserts he injured his right knee in service in the same accident whereby he injured his lumbar and cervical spine; alternatively, he asserts that he has knee disability secondary to his lumbar spine disability.  

Service treatment records reflect numerous complaints and records of treatment related to the back and neck, including some lower extremity neurological complaints, related to an October 1976 motor vehicle accident whereby the Veteran was a passenger of a vehicle that hit the back end of car.  In October 1976, his physical profile noted recommendation for limited duty due to cervical strain; his February 1977 physical profile recommended limited duty for the defect of "Back pain."  These records also contain treatment for an ankle sprain in October 1976, and several other medical problems and complaints; however they contain no complaints or findings related to the knees.  On September 1978 examination for separation from service, the Veteran had a normal clinical evaluation of the lower extremities; at the time, he reported a history of "trick" or locked knee, but no explanation for the report was given.

The Veteran filed a claim for compensation in September 1978, but did not list any diseases or injuries for which he was claiming compensation.  October 1978 and January 1979 requests for VA physical examinations in connection with the Veteran's compensation claim list the knees as an area for which the examination was requested; however, the Veteran did not report to his scheduled examination, and as a result his compensation claim was denied.  

On April 1982 VA examination in connection with the Veteran's request to reopen his compensation claim, numerous complaints related to the back, neck, and other disorders were noted; specifically, he complained of having, since his in-service automobile accident, back pain with spasms that spread and involved the right side of his neck and lower back, and went into his right thigh and groin area.  However, no complaints, findings, or diagnoses regarding the knees were noted. 

VA treatment records reflect that in March 2010, X-rays of the left knee revealed mild left medial osteoarthritis.  In November 2011, the Veteran reported having had left knee pain for many years, which first occurred while in the military.  He reported that occasionally his left knee would become swollen, causing increased knee pain, but denied any buckling sensation or instability.  It was noted that, based on history, physical examination, and previous work-up, his left knee pain was secondary to mild osteoarthritis noted on X-rays; it was also noted that a previous magnetic resonance imaging (MRI) scan noted a small post horn tear of the medial meniscus, although there was no instability on examination.  In February 2013, the Veteran reported left knee/ankle swelling for three weeks, but that it was not painful and had not affected his mobility, and he denied any known injury, trauma, or accident prior to the onset.  In March 2014, he presented with right knee pain with gradual onset and slight swelling for one week; he denied injury to the site.  In July 2014, he related knee pain that began about 30 days prior, and that he did not sustain any injury or falls; it was noted that he had had a history of right baker's cyst and knee swelling before, but that it had "been a while."  In May 2016, the Veteran was noted to have had a history of right knee pain secondary to meniscal tear.

On July 2016 VA examination, the Veteran was diagnosed with right knee meniscal tear and left and right knee osteoarthritis.  At the time, the Veteran reported that he had had bilateral knee pain for "a long time," denied specific injury in military service, but stated that his knee condition was secondary to his low back condition.  The VA examiner opined that it was less likely than not that any currently diagnosed knee disorder had its onset during service or was otherwise related to service.  The examiner noted that review of the service treatment records did not indicate any knee injuries or treatment, and that there was no indication of knee injury or treatment within one year of discharge from the military, and no evidence of any nexus between service and any current knee condition.  The examiner further noted that the Veteran's current knee disorders were based on evidence beginning in 2010, and stated that "[t]he medical records clearly indicate a relatively recent diagnosis of degenerative arthritis of the bilateral knees."

Furthermore, the examiner answered in the negative when asked whether any knee disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner stated that the Veteran's service and VA medical records were scoured for any indication that a health care provider had made any nexus between his service-connected lumbosacral spine condition and his more current bilateral knee condition, but no such documentation was found.  The examiner further stated that the evidence-based medical guidelines do not support secondary service connection in situations without a demonstrable change in gait as a result of the low back condition, which was not the situation in the Veteran's case.  Therefore, according to the examiner, there was no anecdotal support from treating physicians or evidence-based support from the medical guidelines for any secondary nexus, and while the medical information clearly stated that the veteran had a lumbosacral condition and bilateral knee condition, they are were not associated.

In this case, service connection for a knee disorder is not warranted.

The Board finds the July 2016 VA examiner's opinion to be highly probative in this case.  The examiner was a physician who reviewed the entire record and gave a clear rationale for his opinion on the questions of direct and secondary service connection.  The bases of his rationale are consistent with the record, moreover.  

As noted by the VA examiner, service and post-service treatment records contain no findings pertinent to either knee until 2010, more than 30 years after the Veteran's separation from service.  While the Veteran reported a history of "trick" or locked knee at the time of separation examination, no explanation for the report was given, and service treatment records contain no complaints or findings related to the knees.  In this regard, again, such records contain numerous complaints and instances of treatment related to the back and neck related to an October 1976 motor vehicle accident, including several periods of limited duty for such; there is no indication of any injury to either knee in these records.  Also, again, while a VA examination in connection with the knees was requested in 1978, on VA examination for his orthopedic complaints in April 1982, there was no mention of the knees.  

Furthermore, the Board finds the examiner's explanation of how the Veteran's knee disorders are not associated with his lumbar spine disability to be persuasive.  The examiner cited the fact that medical guidelines did not support secondary service connection in situations without a demonstrable change in gait as a result of the low back condition; in this regard, service treatment records during the appeals period, including in September 2010, May 2011, and December 2012, have noted no gross abnormalities in gait.  Also, as noted by the examiner, there is no medical opinion or other such competent evidence contradicting the VA examiner's opinion or otherwise supporting the suggestion that the Veteran's lumbar spine disability proximately caused or aggravated any knee disorder.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder").

The Board notes the Veteran's October 2014 testimony that he injured his right knee in service in the same accident whereby he injured his lumbar and cervical spine.  However, as discussed above, the contemporary evidence contradicts this assertion, and there are no medical findings of record related to the knee until over 30 years after his period of service, despite numerous complaints and extensive treatment for other parts of the body related to the accident.  Moreover, this assertion by the Veteran is contradicted by his statement to the July 2016 VA examiner where he denied specific injury in military service, but stated that his knee condition was secondary to his low back condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).  Thus, to extent Veteran asserts that he experienced knee problems following his October 1976 accident, the Board finds such assertions not credible. 

Finally, as the Veteran's knee arthritis is not shown to have developed until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable. 

Therefore, a preponderance of the evidence is against a finding that any knee disorder, began during service or is related to service in any other way, or is proximately due to or aggravated by the Veteran's service-connected lumbar strain superimposed on DDD.  Accordingly, service connection for a bilateral knee disorder must be denied.  

III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbar and cervical spine disabilities are currently rated under Diagnostic Code (DC) 5242, and are thus rated under the criteria for degenerative arthritis of the spine.  His spine disabilities are therefore rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
* 30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran's left lower extremity radiculopathy is rated under DC 8720, and is therefore rated under the criteria for neuralgia of sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8720.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.   38 C.F.R. § 4.124.

The Veteran's right and left lower extremity radiculopathy is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated as 20 percent.  Moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated as 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran filed claims for increased ratings for his service-connected lumbar and cervical spine disabilities on September 29, 2003.

On December 2003 VA examination, the Veteran reported constant back pain with stiffness, elicited by physical activity, difficulty bending and playing with his grand kids, and difficulty standing for long periods of time.  He reported being recommended bed rest by a physician for his spine condition four times per month.  He reported functional impairment as standing up and when standing for prolong periods of time and physical activity involving the back.  He was able to brush teeth, cook, walk, shower, shop, dress self, and drive a car, but he had difficulty climbing stairs, vacuuming, gardening, taking out trash, and pushing a lawnmower.

On examination, gait was normal, and there was no bowel or bladder dysfunction.  Cervical spine had tenderness with some spasm with range of motion of flexion to 45 degrees; extension to 45 degrees; right and left lateral flexion to 45 degrees; and right and left rotation to 80 degrees.  Range of motion was additionally affected by pain on flexion of 35 degrees, extension of 35, right and left lateral flexion of 40, and right and left rotation of 70, but not affected by fatigue, weakness, lack of endurance, or incoordination.  Lumbar spine had tenderness and mild spasm.  Range of lumbar spine motion was flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 45 degrees.  Motion was additionally affected by pain on flexion of 80 degrees, extension of 20, right and left lateral flexion of 20, and right and left rotation of 35 degrees; it was not affected by fatigue, weakness, lack of endurance, or incoordination.  No involvement of peripheral nerves was detected, and motor strength and sensory function was normal in all extremities.  

VA treatment records from February to June 2004 reflect findings essentially consistent with those on December 2003 VA examination, along with the Veteran reporting low back pain radiating to the left lower extremity, with examination and findings consistent with L5-Sl radiculopathy.  March 2004 electromyography (EMG) revealed an abnormal study with active neuropathic findings in the left S1 myotome consistent with active radiculopathy in the left S1 nerve root, with etiology noted possibly to be due to herniated disc causing active and ongoing impingement of the exiting nerve root.  In March 2004, on range of motion testing, lumbar flexion was to 70 degrees, and extension was to 20 degrees; in May and June 2004, range of motion was noted to be full in lumbar rotation, side-bending, extension and flexion, with worsening of pain with extreme flexion.  In May and June 2004 there was noted to be weakness in left active plantar flexion with toe raises with sensation decreased to light touch over the left lateral and plantar foot (S1 dermatome).

On the Veteran's next visit in September 2010, it was noted that he had a slight left chronic L5 radiculopathy on EMG, and he reported pain was still the same in the back with radiation of pain down left leg with paresthesias in toes.  On physical examination of the back, there was no atrophy, erythema, swelling, or scoliosis, and no tenderness to palpation.  Range of spine motion was noted to be full.  Lower extremity strength and tone were within normal limits.  On neurological examination, deep tendon reflexes were normal, and muscle movement strength was full in the lower extremities, with muscle tone and gait normal, and sensation intact to light touch.

Findings were similar on physical examination in May 2011, with no spasm noted, but with tenderness to palpation and decreased flexion noted due to stiffness.  He reported continuing to have pains radiating down the left lower extremity.

On May 18, 2011, VA spine examination, the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, and limitation in walking, bending, and lifting.  During the flare-ups he experienced functional impairment which was described as has pain with bending and lifting.  He denied bowel or bladder symptoms, or any incapacitation in the past 12 months.  On examination, gait was normal and walking was steady, and he required no walking devices.

On examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone or atrophy of the limbs.  On cervical spine range of motion, flexion was to 45 degrees, extension to 20 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees; pain was at endpoints of movement, repetition was possible with no additional degree of limitation resulting.  On thoracolumbar range of motion, flexion was to 30 degrees, extension to 10 degrees, and right and left lateral flexion and rotation were to 20 degrees; pain was at endpoints of movement, repetition was possible with no additional degree of limitation resulting.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Straight leg radiating test and neurological examination of all upper and lower extremities was normal.  

In December 2012, the Veteran was noted to ambulate without assistive device, independent with transfers and no gross abnormalities in gait.  Cervical spine range of motion was measured as 45 degrees flexion and extension, 80 degrees right and left rotation, and 40 degrees right and left lateral flexion.  Lumbar flexion was to fingertips within 5 inches from the floor, with pain, 25 degrees extension, with pain, 20 degrees right lateral flexion, and 25 degrees left lateral flexion and left and right rotation.  On neurological examination, deep tendon reflexes were normal, muscle movement strength was full with normal tone, and sensation was intact grossly.  

In February 2013, the Veteran reported that his back pain had not had any significant changes in the past year.  In May 2013, he reported moderate low back pain left greater than right that had flared up due to working hard pushing wheelchairs and patient beds.  The Veteran noted that sitting in class also inflamed his low back.  He described his pain as achy, with intermittent sharpness with motion and radiation to the left lower extremity.  Aggravating factors were noted to be lifting 35-40 pounds and lifting patients.  On active range of motion testing, cervical spine flexion was to 45 degrees, extension to 80, right and left rotation to 80, and right and left lateral flexion to 40.  Lumbar active range of motion again showed flexion was to fingertips within 5 inches from the floor, with pain, 25 degrees extension, with pain, 20 degrees right lateral flexion, and 25 degrees left lateral flexion and left and right rotation.
 
January and February 2014 treatment records continue to show chronic back pain, which limited his walking distance and with intermittent flare ups about 2-3 times per month that intermittently required him to take 1 day off to recover.  In July 2014 he reported living in single story home with one flight of steps to entry, living a fairly active lifestyle and walking about 20 miles a week, and being employed as peer support specialist, able to perform the functions and duties of employment.

During his October 8, 2014, Board hearing, the Veteran reported having severe spine pain on a daily basis with radiation down to the toe, and trouble bending, including with activities such as putting on his shoes and socks in the morning.  He further testified that his disability was getting worse. 

On July 2016 VA examination, regarding the lumbar spine, the Veteran reported chronic low back pain radiating to the left leg with numbness in the left great toe.  He reported flare-ups with bending and heavy lifting, with additional functional loss or impairment being limited bending and heavy lifting.  On range of motion testing, flexion was 50 degrees, extension was to 20 degrees, and right and left lateral flexion and rotation was to 10 degrees.  Pain was noted with motion, the Veteran was able to repeat motion with no additional loss of range of motion.  Muscle strength was full in all lower extremities, with no muscle atrophy, and sensory examination was normal in the lower extremities except that sensation to light touch was absent in the left foot and toes.  It was noted that the Veteran had no radiculopathy to the right lower extremity, and moderate radiculopathy involving the sciatic nerve in the left.  There was noted to be no incapacitating episodes requiring bed rest.  The functional impact on the Veteran's ability to work was noted to be limited bending and heavy lifting.

Regarding the cervical spine, the Veteran reported no flare-ups, but functional impairment of limited flexion and extension of neck for overhead lifting.  On range of motion testing, flexion was to 30 degrees, extension was to 20 degrees, right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 50 degrees.  It was noted that there was no additional range of motion loss with repetition.  There was no radiculopathy or other neurologic abnormalities, and no incapacitating episodes requiring bed rest.

In this case, the Board finds that a rating in excess of 20 percent for lumbar strain superimposed on DDD prior to May 18, 2011, and in excess of 40 percent thereafter, is not warranted; a rating of 20 percent, but no greater, is warranted for cervical strain superimposed on DDD beginning October 8, 2014; and an initial rating in excess of 20 percent for left lower extremity radiculopathy is not warranted.

During the entirety of the appeals period, the Veteran's lumbar and cervical spine disabilities have generally been manifested by pain, stiffness, and decreased motion resulting in in such functional impairment as difficulty in sitting or standing for long periods of time, climbing stairs, bending, heavy and overhead lifting such as lifting 35-40 pounds and lifting patients, and other regular physical activity involving use of the back and neck; he has also reported intermittent flare-ups with activity such as bending and heavy lifting, including working hard pushing wheelchairs and patient beds.

Prior to May 18, 2011, the Veteran's lumbar strain approximated forward flexion of the thoracolumbar spine greater than 30 degrees.  The most to which the Veteran's range of lumbar spine flexion was noted to be during this period was 70 degrees; on December 2003 VA examination, in May and June 2004, and in September 2010 it was noted to be greater or full.  Even considering any additional loss due to such factors as pain, the Veteran's lumbar spine disability much more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine during this period.  Thus, a rating in excess of 20 percent for his lumbar spine disability during this period is not warranted.

At no point during the appeals period has the Veteran's lumbar spine disability approximated unfavorable ankylosis of the entire thoracolumbar spine.  While range of motion has been noted to be limited-to its greatest degree of 30 degrees on May 2011 VA examination-he has always been noted to have lumbar motion and has never been noted to have had symptoms approximating anything close to the severity of those approximating  unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, as the Veteran reported in July 2014, he has lived in single story home one with flight steps to entry, lives a fairly active lifestyle with walking about 20 miles a week, and has been employed as peer support specialist able to perform functions duties of employment.

Regarding the Veteran's cervical spine, prior to October 8, 2014, his cervical spine approximated forward flexion greater than 30 degrees and combined range of motion of the cervical spine greater than 170 degrees.  The most limited range of motion of the cervical spine was noted to be during this period was to 45 degrees on December 2003 VA examination, with range of motion additionally affected by pain on flexion of 35 degrees; other range of motion testing throughout this period consistently showed essentially normal range of motion, with flexion to approximately 45 degrees.  Also, the Veteran's cervical spine disability was never shown to be productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even considering any additional loss due to such factors as pain, the Veteran's cervical spine disability more closely approximated the criteria for a 10 percent rating under DC 5242 than forward flexion of the cervical spine limited to 30 degrees or less, combined range of motion of the cervical spine 170 degrees or less, or any other criteria for a 20 percent rating or greater during this period.  

On July 2016 VA examination, the Veteran's cervical spine disability was shown to have worsened to limitation of flexion to 30 degrees on range of motion measurement, with no additional range of motion loss with repetition.  It was thus shown to reasonably approximate forward flexion of the cervical spine not greater than 30 degrees, and therefore the criteria for a 20 percent rating.  Furthermore, although the VA examination took place in July 2016, the Veteran reported worsening of his disability during his October 8, 2014, Board hearing.  Thus, resolving reasonable doubt in his favor, the Board finds that the worsening in the Veteran's cervical spine disability to that approximating the criteria for a 20 percent rating under DC 5242 is shown to have begun as of that date.

However, even considering the Veteran's complaints of pain, at no point has the Veteran's cervical spine disability been shown to approximate forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Thus, a higher rating than 20 percent for the Veteran's cervical spine disability has not been shown at any time during the appeals period.

Also, while on December 2003 VA examination, the Veteran reported being recommended bed rest by a physician for his spine condition four times per month, the extensive record of the Veteran's spine treatment does not reflect periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician.  In this regard, also, he denied any incapacitating episodes during the prior 12 months on May 2011 VA examination, and on July 2016 VA examination there was noted to be no incapacitating episodes requiring bed rest due to either lumbar or cervical spine disability.  Thus, no rating based on incapacitating episodes under DC 5243 is warranted during any period in this case. 

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar and/or cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned a compensable for his lumbar and cervical strains that compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar and/or cervical vertebrae are considered a group of minor joints that is ratable on a parity with a major joint. 

Regarding the Veteran's left lower extremity radiculopathy, such disability has at no point approximated more than "moderate" incomplete paralysis of the sciatic nerve.  Such disability has consistently been characterized by pain radiating in the left lower extremity with numbness and decreased sensation in the left foot and toes and some weakness and lessened motion in plantar flexion and toe movement; EMG findings have revealed a slight radiculopathy.  However, consistently, lower extremity strength and tone have been noted to be within normal limits, with muscle movement strength essentially full in the lower extremities and muscle tone and gait normal.  Also, on July 2016 VA examination, in specifically assessing the Veteran's left lower extremity radiculopathy, the examiner assessed such radiculopathy as moderate.  There is no other evidence suggesting a more severe level of sciatic nerve impairment.   The objective evidence has not shown, and the Veteran has not alleged, constant pain, muscle atrophy or lost or diminished reflexes.

Moreover, no radiculopathy or other neurological symptoms that might warrant any separate rating has been shown for any other extremity; on July 2016 VA examination, there was specifically noted to be no radiculopathy or neurological impairment in the right lower extremity or in the upper extremities.  Therefore, no other separate rating for neurological symptoms related to the Veteran's spine disabilities is warranted.  

Furthermore, the Board notes VA treatment records dated in February, May, and June 2004 reflecting reports of the Veteran of urinary incontinence.  However, later records, including those in May 2011, January and February 2014, July 2015, and July 2016 reflect that the Veteran denied any incontinence symptoms, and no such symptoms are noted elsewhere in the record.  The record contains no explanation of these self-reported bladder symptoms from February to June 2004 and, while briefly noted in medical record, there is no medical evidence linking any such symptoms to the Veteran's spine disabilities.  Thus, the evidence a whole reflects no bladder impairment or other related neurologic symptomology that might warrant any separate compensable ratings at any time during the appeals period.  

The Board has considered whether staged or further staged ratings under Hart, supra, is appropriate for the Veteran's service-connected lumbar strain superimposed on DDD, cervical strain superimposed on DDD and left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable for each disability throughout each appeal period.  Therefore, assigning a staged rating or further staged rating for each such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.   Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.   First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the instant case, the Board has carefully compared the level of severity and symptomatology with the Veteran's service-connected lumbar strain superimposed on DDD and cervical strain superimposed on DDD with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his lumbar spine and cervical spine disabilities as well as the functional impairments resulting from symptoms related to such disability, to include: pain, stiffness, decreased motion, difficulty in sitting or standing for long periods of time, climbing stairs, bending, heavy and overhead lifting such as lifting 35-40 pounds and lifting patients, and other regular physical activity involving use of the back and neck as well as intermittent flare-ups with activity such as bending and heavy lifting, including working hard pushing wheelchairs and patient beds.  

Moreover, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's lumbar and cervical spine disabilities.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his lumbar spine and/or cervical spine symptomatology.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The rating criteria under Diagnostic Code 8520 contemplate the Veteran's neurologic symptoms, to include pain and sensory deficits.  There are no additional symptoms of his left leg radiculopathy that is not addressed by the rating schedule. To that end, nothing in the record indicates the Veteran has experienced moderately severe or severe incomplete paralysis and/or complete paralysis during the appeal period. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to .consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities.  Again, the Veteran has reported living a fairly active lifestyle with walking about 20 miles a week, and being employed as peer support specialist, able to perform the functions and duties of employment.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating in excess of 20 percent for lumbar strain superimposed on DDD prior to May 18, 2011, and in excess of 40 percent thereafter, is not warranted; a rating of 20 percent, but no greater, is warranted for cervical strain superimposed on DDD beginning October 8, 2014; and an initial rating in excess of 20 percent for left lower extremity radiculopathy is not warranted.  There is no basis for any further staged rating of the Veteran's disabilities.  


ORDER

Service connection for vertigo is denied.

Service connection for migraine headaches, to include as secondary to cervical strain superimposed on DDD, is denied.

Service connection for a bilateral knee disorder, to include as secondary to lumbar strain superimposed on DDD, is denied.

A rating in excess of 20 percent for lumbar strain superimposed on DDD prior to May 18, 2011, and in excess of 40 percent thereafter, is denied.

A rating in excess of 10 percent for cervical strain superimposed on DDD prior to October 8, 2014, is denied.  

A rating of 20 percent, but no greater, for cervical strain superimposed on DDD beginning October 8, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


